Hall, J.
Under the^answer of a general denial the plaintiff was required to prove his title to the horse described in the complaint, or Ms right of immediate possession. General Statutes, § 1330 ; McNamara v. Lyon, 69 Conn. 447.
To establish such ownership both he and Sullivan testified that the horse belonged to the plaintiff. For the purpose of discreditmg these witnesses, as well as to show a ratification by the plaintiff of the sale made by Sullivan, the evidence offered by the defendant, that with the knowledge and at the suggestion of the plaintiff Sullivan had procured the complaint for fraud to be drawn in which he was himself described as plamtiff and as the owner of the horse, and that the officer *17had read it to the defendant, was properly received. This evidence strongly indicated, either that the testimony of the plaintiff and Sullivan that the former was the owner of the horse, was not true, or that the plaintiff had adopted the contract of exchange made by Sullivan.
The facts found by the court were sufficient to constitute a ratification by the plaintiff of the sale made by Sullivan. The following definition of ratification given by Akdkews, C. J., in delivering the opinion of this court in the case of Ansonia v. Cooper, 64 Conn. 536, 544, is especially applicable to the ease before us: “ Ratification means the adoption by a person, as binding upon himself, of an act done in such relations that he may claim it as done for his benefit, although done under such circumstances as would not bind him except for liis subsequent assent; as where an act was done by a stranger having at the time no authority to act as his agent, or by an agent not having adequate authority. The acceptance of the results of the act with an intent to ratify, and with full knowledge of all the material circumstances, is a ratification.”
The plaintiff learned from Sullivan himself all the circumstances of the exchange the day after it was made. He was dissatisfied with the results of Sullivan’s bargain, but he expressed, even to him, no disapproval of his assumption of authority to make it. Until the commencement of this action the plaintiff had not only failed by any act or word to disapprove Sullivan’s authority or to repudiate his contract, but he had both by language and conduct expressed his acquiescence in Sullivan’s action and Ms intention to adopt the trade which Sullivan had made. When he learned that the horse which Sullivan had received was blind, he directed him to “ fix it up ” with the defendant. In conversation with the defendant about the horse Sullivan had sold him, he neither disaffirmed the trade, nor denied Sullivan’s ownership, but told the defendant it would be all right if he would pay Sullivan the “ boot ” money. He permitted, if he did not authorize, the institution of the action for damages against the defendant, hr which Sullivan was plaintiff and in which he was alleged to be the owner of the horse sold to the defend*18ant. The commencement of this action at the direction of the plaintiff, or with his approval, based upon Sullivan’s authority to make the exchange, was a positive affirmance of Sullivan’s contract. Shoninger v. Peabody, 57 Conn. 42.
There is no finding that Sullivan intended to defraud the plaintiff, nor that he did not suppose he was authorized to make the exchange.
We think the relations of Sullivan and the plaintiff, as shown by the facts found, were such as permitted the plaintiff to adopt his act.
There is no error.
In this opinion the other judges concurred.